                     UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION


BILLY D. SIZEMORE,                          JUDGMENT IN A CIVIL CASE

      Petitioner,

vs.


AVRIL CHAPMAN,                              CASE NO: 15-1309-STA-egb
      Respondent.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.

IT IS SO ORDERED AND ADJUDGED that in accordance with the Order
Directing Clerk To Modify Docket, Denying §2254 Petition, Denying
Certificate of Appealability and Denying Leave To Appeal In Forma
Pauperis entered on November 2, 2018, the petition is hereby
DENIED.




                                            APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 11/2/2018                      THOMAS M. GOULD
                                     Clerk of Court

                                            s/Maurice B. BRYSON

                                     (By)    Deputy Clerk
